Cite as 2013 Ark. App. 500

                         ARKANSAS COURT OF APPEALS
Susan Williams
2019.01.02                                       DIVISION III
                                                 No.CR-12-900
15:21:47 -06'00'

                                                           Opinion Delivered   September 18, 2013
          PAMELA HOOKS
                                        APPELLANT APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT, FIRST
          V.                                      DIVISION
                                                  [NO. CR-2010-4212]
          STATE OF ARKANSAS
                                          APPELLEE HONORABLE LEON JOHNSON,
                                                   JUDGE

                                                           REBRIEFING ORDERED

                                   BRANDON J. HARRISON, Judge

               A Pulaski County jury found Pamela Hooks guilty of second-degree murder. Ark.

        Code Ann. § 5-10-103 (Repl. 2006).             She was then sentenced to 720 months’

        imprisonment. Hooks argues on appeal that the circuit court erred in denying her motion

        for a directed verdict because the State failed to sufficiently prove its case against her. We

        cannot decide the merits of Hooks’s appeal at this point because she has failed to abstract

        material parts of the trial testimony.

               Arkansas Supreme Court Rule 4-2(a)(5) (2013) provides:

               (5) Abstract. The appellant shall create an abstract of the material parts of all
               the transcripts (stenographically reported material) in the record.
               Information in a transcript is material if the information is essential for the
               appellate court to confirm its jurisdiction, to understand the case, and to
               decide the issues on appeal.




                                                       1
                                Cite as 2013 Ark. App. 500

In her brief, Hooks challenges the sufficiency of the evidence to support her conviction

(on the element that she intended John Davis’s death), but her abstract omits her own trial

testimony. Hooks’s trial testimony is essential to understand the issues and decide this

case’s merits. Spears v. State, 82 Ark. App. 376, 109 S.W.3d 139 (2003). We therefore

direct Hooks to correct this deficiency by filing a substituted brief within fifteen days of

this order’s date. Ark. Sup. Ct. R. 4-2(b)(3) (2013). After service of her substituted brief,

the State may file a responsive brief in the time prescribed by the supreme court clerk, or

it may choose to rely on the appellee’s brief it previously filed. Ark. Sup. Ct. R. 4-2(b)(3).

       We encourage Hooks’s counsel to review our rules and her current abstract and

addendum to ensure that no additional deficiencies are present.

       Rebriefing ordered.

       BROWN and WHITEAKER, JJ., agree.

       James Phillips and Elizabeth Borders, Deputy Public Defenders, by:        Clint Miller,

Deputy Public Defender, for appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                              2